Citation Nr: 0120854	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-16 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for service-connected osteoarthritis of the right 
hip.

2.  The propriety of the initial 10 percent evaluation 
assigned for service-connected low back pain

3.  The propriety of the initial 10 percent evaluation 
assigned for service-connected patellofemoral syndrome of the 
right knee.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran had active military service from April 1990 to 
November 1999.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
the three issues on appeal.  The veteran timely perfected 
appeals regarding increases for these issues.

A Travel Board hearing was scheduled on June 19, 2001, but 
the veteran failed to appear.  Accordingly, the Board will 
review this case as if the veteran withdrew his request for a 
personal hearing.  See 38 C.F.R. § 20.704(d) (2000).

The Board has recharacterized the issues on appeal as 
involving the propriety of the initial ratings assigned, in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of the appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law defines VA's 
duty to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The duty to assist also includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  In addition, 
when evaluating musculoskeletal disabilities, VA may, in 
addition to applying the relevant schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
When evaluation of a disability is based on limitation of 
motion, the question of whether pain results in additional 
functional loss must be considered.  Id.  In this case, the 
medical evidence does not contain sufficient findings 
pertaining to the above-noted factors.  Moreover, the RO has 
not fully considered the above factors in adjudicating the 
claim.  Hence, further examination is warranted to obtain 
specific findings as to whether these factors are present, 
and, if so, to what extent the veteran experiences resulting 
functional loss due to such factors with increased activity 
and/or during flare-ups.

The evidence of record indicates that the veteran's right 
knee condition causes intermittent problems.  This condition 
was examined when the veteran was asymptomatic.  Thus, an 
attempt should be made to conduct the VA orthopedic 
examination requested below during an active stage of the 
disability.  Ardison v. Brown, 6 Vet. App. 405 (1994).

Therefore, the veteran should be scheduled for an examination 
of the right hip, low back and right knee.  The veteran is 
hereby advised that failure to report for any such scheduled 
examination, without good cause, may well result in a denial 
of his claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to arranging for the veteran to undergo further opinion 
or examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, 
particularly to include any records from VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, this claim is hereby REMANDED for the following 
actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran.  If any of the requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo further examination.

2.  After all available records requested 
in paragraph one are associated with the 
claims file, the RO should arrange for 
the veteran to undergo an orthopedic 
examination of the right hip, low back 
and right knee.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  Specifically, the examining 
orthopedist must note any objective 
evidence of pain or painful motion; or 
whether weakened movement, including 
weakened movement against varying 
resistance, excess fatigability, or 
incoordination is elicited during the 
examination; and the likely extent to 
which the veteran experiences additional 
functional loss due to such symptoms with 
repeated use or during flare-ups.  The 
examiner should attempt to express such 
additional functional loss in terms of 
additional degrees of motion loss.

If the examiner is unable to provide any 
of the requested information (such as the 
likely nature and extent of any 
additional disability during a flare-up), 
that fact should clearly be stated and 
explained.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

3.  To help avoid future remands, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued should also be considered.  




5.  After completion of all requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the veteran's claims in 
light of all pertinent evidence of 
record, and all pertinent legal 
authority, to specifically include that 
cited to herein.  The RO should provide 
clear reasons and bases for its 
determinations, and address all matters 
raised in this REMAND.  

6.  If any claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	S. F. Sylvester 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




